 1   Salar Atrizadeh, Esq. (SBN: 255659)
     LAW OFFICES OF SALAR ATRIZADEH
 2   9701 Wilshire Blvd., 10th Floor
     Beverly Hills, CA 90212
 3   Telephone: 310-694-3034
     Facsimile: 310-694-3057
 4   Email: salar@atrizadeh.com

 5   Attorney for Plaintiff
     ARUNASREE SWAPNA
 6
                              UNITED STATES DISTRICT COURT
 7
                           NORTHERN DISTRICT OF CALIFORNIA
 8
 9   ARUNASREE SWAPNA, an individual,                Case No.: 3:16-cv-05482-JSC

10   Plaintiff,
11                                                  PLAINTIFF’S REQUEST FOR LEAVE
     v.                                             TO POSTPONE SETTLEMENT
12                                                  CONFERENCE
     UDAY KRISHNA DESHRAJ, an individual,
13
     Defendant.                                     Trial Date: July 29, 2019
14                                                  Pretrial Conference Date: July 11, 2019

15
16
17
18
19
20
21

22
23
24
25
26
27
28

                                                  1
     ____________________________________________________________________________________________
           PLAINTIFF’S REQUEST FOR LEAVE TO POSTPONE SETTLEMENT CONFERENCE
 1   TO THE UNITED STATES DISTRICT COURT, FOR THE NORTHERN DISTRICT
 2   OF CALIFORNIA, AND ALL INTERESTED PARTIES:
 3
            Plaintiff respectfully requests leave to postpone the settlement conference that is set for
 4
     December 12, 2018 for the following reasons:
 5
            (1) Plaintiff is suffering from post-coccyxdectomy surgery.
 6
 7          (2) Plaintiff is currently out of the country and under the care of a physician.

 8          (3) Plaintiff’s treatment is anticipated to continue until the beginning of next year for

 9             which she is advised to take rest and not travel for long hours by her physician.
10          Plaintiff respectfully requests leave to postpone the upcoming settlement conference in
11
     order to accommodate her medical condition.
12
      Dated: November 27, 2018                LAW OFFICES OF SALAR ATRIZADEH
13
14
15                                            By:    /s/ Salar Atrizadeh
                                                     SALAR ATRIZADEH, ESQ.
16                                                   Attorney for Plaintiff
                                                     ARUNASREE SWAPNA
17
18
19
20
21

22
23
24
25
26
27
28

                                                  2
     ____________________________________________________________________________________________
           PLAINTIFF’S REQUEST FOR LEAVE TO POSTPONE SETTLEMENT CONFERENCE
